DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
Claims 1-4, 6-11, 13-16 have been amended. Claims 5 and 12 have been cancelled. Claims 17-18 have been added.

Response to Arguments
Applicant’s arguments, filed 04/27/2022, with respect to rejection of pending claims under 35 U.S.C. 102 have been fully considered and are persuasive.  The rejections of claims 1-4, 6-11, 13-16 has been withdrawn. 

Allowable subject matter 
Based on the foregoing reasons, Claims 1-4, 6-11, 13-18 filed 04/27/2022, are allowed.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:
The present invention is directed to receiving apparatus and method to receive image data regarding three of more frequency layers that are obtained by decomposing an image at a frame frequency this is four time higher than the lowest frequency if the lowest frequency layer.
The combination of the prior art does not teach or suggest a specific implementation with the following distinct properties that include:
wherein only image data regarding the lowermost frequency layer among the image data regarding the three or more frequency layers is subjected to blending processing using image data regarding another frequency layer of the three or more frequency layers

Closest prior art listed below either singularly or in combination, fail to anticipate or render the above limitations obvious. 
TSUKAGOSHI (US 20160234500 A1) teaches an image processing step of providing second moving image data at a predetermined frame rate by processing first moving image data at the predetermined frame rate in units of consecutive N pictures, using an image data item provided by averaging image data items of the N pictures in an averaging process as an image data item of a first picture, and using image data items of second to Nth pictures of the N pictures as image data items of second to Nth pictures without any change, the N being an integer larger than or equal to two.

FAIRHURST (US 20210136421 A1) teaches a device that may be configured to receive video data including a sequence of frames. The sequence of video frames may have a high frame rate. Frames within the sequence of frames may be modified according to multiple fractional frame rates..

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HESHAM K ABOUZAHRA whose telephone number is (571)270-0425.  The examiner can normally be reached on M-F 8-5.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jamie Atala can be reached on 57127227384.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/HESHAM K ABOUZAHRA/Examiner, Art Unit 2486